EXHIBIT 10.2

(English Translation)

Regional agency cooperation agreement

 

Party A: Grand Smooth Inc Ltd (hereinafter referred to as Party A)

Party B: Jieyu Development Co., Ltd. (hereinafter referred to as Party B)

 

On the basis of the principle of equality, mutual benefit and common development
and growth, both parties will reach the following agreement on the matter of
Party B's agent in Party A in a designated area.

 

Article 1: Authorized goods

 

1. Party B will introduce land-based recirculating aquaculture equipment
manufactured by Party A Group (Guizhou Wanfeng Lake Smart Aquatic Technology
Co., Ltd., hereinafter referred to as Wanfeng Lake).

 

Article 2: Authorized area and authority

 

1. Party A will authorize Party B to be the agent of Party A's goods in Asia,
and Party B shall be fully responsible for the sales of goods and dealer
management in Asia.

2. Without the consent of Party A, Party B shall not transfer or entrust part or
all of the rights under this contract to any third party; any transfer or
entrustment without the consent of Party A shall be deemed as Party B's breach
of contract and result in unconditional contract. termination.

3. Party B is prohibited from selling across regions. After verifying that Party
B has cross-regional sales behavior, Party A has the right to request Party B to
unconditionally recover all the goods delivered. Party B shall bear all the
expenses. If Party B does not recover the goods, Party A will cancel its agent
qualification. This contract will be automatically terminated and all
consequences will be borne by Party B.

4. For the sales area of Party B's agent, Party B may formulate a sales strategy
based on actual conditions. In principle, Party A shall not interfere. If Party
B's sales price changes, Party B must first obtain written consent from Party A,
and Party B's own and subordinates. Dealer's distribution behavior is infinitely
joint and several liability.

 

1 

 

 

Article 3: Agency term

 

1. The term of the agent of this contract is permanent. From the date of the
bookmarking of this agreement, the term of the agent is permanent unless one
party breaches the contract or the parties cancel the contract in writing or
encounters force majeure.

 

Article 4: Agency Authorization

 

1. Party A collects USD 5 million from Party B as a permanent agency license,
and Party A agrees that Party B shall pay for it in 5 years according to the
following schedule and amount:

a) pay the first $1 million within 30 days after signing the contract;

b) pay a second US$1 million by June 1, 2020;

c) pay a third US$1 million by June 1, 2021;

d) pay a fourth US$1 million by June 1, 2022;

e) Pay a final payment of $1 million by June 1, 2023.

 

Article 5: Minimum Agency Sales

 

1. Party B promises to make the annual booking amount to Party A. If the sales
target is not reached within 5 years (details are otherwise agreed), Party A
will have the right to unconditionally cancel Party B's permanent Asian regional
agency qualification.

 

Article 6: Agency commodity prices

 

1. Delivery price: A shall deliver the price of the product to Party B in a
unified partition (quote by FOR/FOB, details are negotiable)

2. Sales price: Party B shall sell the products (services) according to the
retail price recommended by Party A (provided).

The retail price recommended by the party (specified) does not meet the local
market conditions, and Party B must adjust the sales.

The price shall be reported to Party A, and Party A shall, in accordance with
the uniformity requirements of the system and Party B.

The market situation in the region is considered comprehensively and the
decision to adjust the price is made.

 

Article 7: Settlement and commission

 

1. Settlement: Both parties agree to settle the order every 3 months, pay for
the payment in 6 months, and get cash or 180 days.

The current check pays the account.

2 

 

2. Commission: If Party B matches or signs contract shipments, each group of
equipment will be 8% of the total price, each

3 months settlement, 6 months payment, can be paid in cash or within 180 days

Account.

 

Article 8: Return (exchange) goods and damages

 

1. Return (exchange) goods: If the product is not produced or damaged, Party B
shall not return (exchange) the goods after arrival.

2. Damages: If the goods are not attributable to Party A, the goods are subject
to refund, exchange or other damage to the consumer due to the sale of the
goods, Party B shall be responsible for the general responsibility.

 

Article 9: The agency cooperation agreement in this region shall be signed
before September 30, 2019, and the overdue conditions shall be discussed
separately.

 

Article 10: In addition to the content agreed in this Agreement, either Party A
or Party B’s business and law against the other party

Legal acts and operating losses are not responsible.

 

Article 11: The two parties shall be aware of or hold the technical materials,
business secrets, etc. of the other party in the case of this cooperation case.

The obligation to keep confidential shall not be disclosed to a third party
without the written consent of the other party.

 

Article 12: After the contract is signed, Party B shall not represent or produce
other similar brands during the agency period.

If the product is verified, Party A unconditionally cancels the qualification of
Party B and does not renew the contract.

Party B shall not object.

 

Article 13: The original agreement of the agency cooperation agreement in this
region is two copies, and the two parties will take effect after signing and
stamping.

Party and Party B are separately deposited.

 

 

 

3 

 

 

Te Li this regional agency cooperation agreement

 

 

Contractor (Party A): Grand Smooth Inc Ltd

Signature of the person in charge: Zheng Yingjie

Company number: 2128119

Tel: +85269985418

Address: Unit B, 6th Floor, TEDA Commercial Building, 87 Wing Lok Street, Sheung
Wan, Hong Kong

 

 

Contractor (Party B): Jie Hao Development Co., Ltd.

Signature of the person in charge: Zheng Fengqi

Unified Number: 54836040

Tel: +886226511568

Address: 3rd Floor, No. 8, Lane 3, Lane 214, Section 4, Chenggong Road, Neihu
District, Taipei, Taiwan

 

 

January 2019

 

4 

 

 

[image_008.jpg]

1 

 

[image_009.jpg]

2 

 

[image_010.jpg]

3 

 

[image_011.jpg]

4 

